Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151032 Page 1 of
                                      12




                               EXHIBIT 79




                                                                      Exhibit 79
                                                                     Page 4946
Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151033 Page 2 of
                                      12
                Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 1of11




          TAI S. MILDER (CSBN 267070)
          LESLIE A. WULFF (CSBN 277979)
      2   ANN CHO LUCAS (CSBN 309026)
      3   United States Department of Justice
          Antitrust Division
      4   450 Golden Gate A venue
          Box 36046, Room l 0-0 I 0 I
      5   San Francisco, California 94102
      6   Telephone: (415) 934-5300
          Tai.Milder@usdoj.gov
      7
          Attorneys for the United States
      8

      9

     10

     II
                                       UNITED STATES DISTRICT COURT
     12
                                      NORTHERN DISTRICT OF CALIFORNIA
     13
           UNITED STATES OF AMERICA,                        Case No. 16 CR
     14
                         Plaintiff,
     15
                                                            PLEA AGREEMENT
     16                 v.
     17

     18    KENNETH WORSHAM,

     19                  Defendant.

     20
                 The United States of America and Kenneth Worsham (" defendant") hereby enter into the
     21
          following Plea Agreement pursuant to Rule l l(c)(l)(B) of the Federal Rules of Criminal
     22
          Procedure ("Fed. R. Crim. P."):
     23
                                            RIGHTS OF DEFENDANT
     24
                 1.     The defendant understands his rights:
     25
                        (a)      to be represented by an attorney;
     26
                        (b)      to be charged by Indictment;
     27
                        (c)      to plead not guilty to any criminal charge brought against him;
     28



          PLEA AGREEMENT                                                  DEF. INITIALS    ii>

                                                                                                     Exhibit 79
                                                                                                    Page 4947
Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151034 Page 3 of
                                      12
                Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 2 of 11




                         (d)    to have a trial by jury, at which he would be presumed not
      2          guilty of the charge and the United States would have to prove every essential element of
      3          the charged offense beyond a reasonable doubt for him to be found guilty;
      4                  (e)    to confront and cross-examine witnesses against him and to
      5          subpoena witnesses in his defense at trial;
      6                  (t)     not to be compelled to incriminate himself;
      7                  (g)    to appeal his conviction, if he is found guilty; and
      8                  (h)     to appeal the imposition of sentence against him.
      9               AGREEMENT TO PLEAD GUILTY AND WAIVE CERTAIN RIGHTS
     10          2.      The defendant knowingly and voluntarily waives the rights set out in
     11   subparagraphs l(b)-(g) above. The defendant also knowingly and voluntarily waives the right to
     12   file any appeal, any collateral attack. or any other writ or motion, including but not limited to an
     13   appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2241or2255, that challenges the
     14   sentence imposed by the Court if that sentence is consistent with or below the recommended
     15   sentence in Paragraph 10 of this Plea Agreement, regardless of how the sentence is determined
     16   by the Court. This Agreement does not affect the rights or obligations of the United States as set
     17   forth in 18 U.S.C. § 3742(b). Nothing in this paragraph, however, will act as a bar to the
     18   defendant perfecting any legal remedies he may otherwise have on appeal or collateral attack
     19   respecting claims of ineffective assistance of counsel or prosecutorial misconduct. The
     20   defendant agrees that there is currently no known evidence of ineffective assistance of counsel or
     21   prosecutorial misconduct. Pursuant to Fed. R. Crim. P. 7(b), the defendant will waive indictrnen
     22   and plead guilty to a one-count Information to be filed in the United States District Court for the
     23   Northern District of California. The Infonnation will charge the defendant with participating in
     24   a conspiracy to suppress and eliminate competition by reaching agreements to fix, raise, and
     25   maintain the prices of packaged seafood sold in the United States from at least 2011 through at
     26   least 2013 in violation of the Sherman Antitrust Act, 15 U.S.C. § 1.
     27          3.      The defendant will plead guilty to the criminal charge described in Paragraph 2
     28   above pursuant to the terms of this Plea Agreement and will make a factual admission of guilt to



          PLEA AGREEMENT                                2                   DEF. £NITIALS    W

                                                                                                            Exhibit 79
                                                                                                           Page 4948
Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151035 Page 4 of
                                      12
                Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 3 of 11




          the Court in accordance with Fed. R. Crim. P. 11, as set forth in Paragraph 4 below. The United
      2   States agrees that at the arraignment, it will stipulate to the release of the defendant on his
      3   personal recognizance, pursuant to 18 U.S.C. § 3142, pending the sentencing hearing in this case
      4                             FACTUAL BASIS FOR OFFENSE CHARGED

      5          4.         The defendant has fully discussed the facts of this case with defense counsel. The
      6   fo llowing facts are true and undisputed:
      7                     (a)    For purposes of this Plea Agreement, the "relevant period" is
      8          that period from at least 2011 through at least 2013. During the relevant period, the
      9          defendant was the Senior Vice President of Trade Marketing of Company A, an
     10          unindicted coconspirator company, an entity organized and existing under the laws of
     11          Delaware and with its principal place of business in San Diego, California. During the
     12          relevant period, Company A was a producer of packaged seafood and was engaged in the
     13          sale of packaged seafood in the United States. Packaged seafood includes shelf-stable
     14          tuna fish. During the relevant period, Company A's sales of packaged seafood affecting
     15           U.S. customers totaled at least $300 million.
     16                     (b)    During the relevant period, the defendant participated in a
     17          conspiracy with other persons and entities engaged in the manufacture and
     18          sale of packaged seafood, the primary purpose of which was to fix, raise, and maintain
     19          the prices of packaged seafood sold in the United States. In furtherance of the
     20           conspiracy, the defendant engaged in conversations and discussions and attended
     21           meetings with representatives of other major packaged-seafood-producing firms. During
     22           these conversations, discussions, and meetings, agreements and mutual understandings
     23           were reached to fix, raise, and maintain the prices of packaged seafood sold in the United
     24           States.
     25                     {c)    During the relevant period, packaged seafood sold by one or more of the
     26           conspirator finns, and equipment and supplies necessary to the production and
     27           distribution of packaged seafood, as well as payments for packaged seafood, traveled in
     28           interstate commerce. The business activities of Company A and coconspirators in



          PLEA AGREEMENT                                 3                   DEF. INITIALS ~




                                                                                                             Exhibit 79
                                                                                                            Page 4949
Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151036 Page 5 of
                                      12
                Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 4 of 11




                    connection with the production and sale of packaged seafood that were the subject of this
      2             conspiracy were within the flow of, and substantially affected, interstate trade and
      3             commerce.

      4                    (d)     Acts in furtherance of this conspiracy were carried out within
      5             the Northern District of California. Packaged seafood that was the subject of this
      6             conspiracy was sold by one or more of the conspirators to customers in this District.

      7                                    ELEMENTS OF THE OFFENSE
      8             5.     The elements of the charged offense are that:
      9                    (a)     the conspiracy described in the Information existed at or about the time
     10             alleged;
     11                    (b)     the defendant knowingly became a member of the conspiracy; and
     12                    (c)     the conspiracy described in the Information either substantially affected
     13             interstate commerce in goods or services or occurred within the flow of interstate
     14             commerce in goods and services.
     15                                  POSSIBLE MAXIMUM SENTENCE
     16             6.    The defendant understands that the statutory maximum penalty that may be
     17   imposed against him upon conviction for a violation of Section One of the Sherman Antitrust
     18   Act is:

     19                    (a)     a term ofimprisonment for ten (10) years (15 U.S.C. § I);
     20                    (b)     a fine in an amount equal to the greatest of (1) $1 million, (2) twice the
     21             gross pecuniary gain the conspirators derived from the crime, or (3) twice the gross

     22             pecuniary loss caused to the victims of the crime by the conspirators (15 U.S.C. § l; 18
     23             U.S.C. § 3571(b) and (d)); and

     24                    (c)     a term of supervised release of three (3) years following any term of
     25             imprisonment. If the defendant violates any condition of supervised release, the
     26             defendant could be required to serve up to two (2) years in prison (1 8 U.S.C. §
     27             3559(a)(3); 18 U.S.C. § 3583(b)(2) and (e)(3); and United States Sentencing Guidelines
     28             ("U.S.S.G.," "Sentencing Guidelines," or "Guidelines") §SD l .2(a)(2)).



          PLEA AGREEMENT                                 4                   DEF. INITIALS 'KM)




                                                                                                                 Exhibit 79
                                                                                                                Page 4950
Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151037 Page 6 of
                                      12
                Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 5 of 11




                 7.     In addition, the defendant understands that:
      2                 (a)     pursuant to U.S.S.G. §SEI .I or 18 U.S.C. § 3663(a)(3) or 3583(d), the
      3          Court may order him to pay restitution to the victims of the offense; and
      4                 (b)     pursuant to 18 U.S.C. § 30 l 3(a)(2)(A), the Court is required to order the
      s           defendant to pay a $100 .00 special assessment upon conviction for the charged crime.
      6                                   SENTENCING GUIDELINES
      7          8.     The defendant understands that the Sentencing Guidelines are advisory, not
      8   mandatory, but that the Court must consider, in determining and imposing sentence, the
      9   Guidelines Manual in effect on the date of sentencing unless that Manual provides for greater
     10   punishment than the Manual in effect on the last date that the offense of conviction was
     11   committed, in which case the Court must consider the Guidelines Manual in effect on the last
     12   date that the offense of conviction was committed. The parties agree there is no ex post facto
     13   issue under the November 1, 201 S Guidelines Manual. The Court must also consider the other
     14   factors set forth in 18 U.S.C. § 3553(a) in determining and imposing sentence. The defendant
     IS   understands that the Guidelines determinations will be made by the Court by a preponderance of
     16   the evidence standard. The defendant understands that although the Court is not ultimately
     17   bound to impose a sentence within the applicable Guidelines range, its sentence must be
     18   reasonable based upon consideration of all relevant sentencing factors set forth in 18 U.S.C. §
     19   3553(a). Pursuant to U.S.S.G. § IB 1.8, the United States agrees that self-incriminating
     20   information that the defendant provides to the United States pursuant to this Plea Agreement will
     21   not be used to increase the volume of affected commerce attributable to the defendant or in
     22   determining the defendant's app1icable Guidelines range, except to the extent provided in
     23   U.S.S.G. §IB1.8(b).
     24                                   SENTENCING AGREEMENT
     25          9.      Following the application of U.S.S.G. § lBI.8, the United States and the
     26   defendant agree that the following Sentencing Guidelines calculation is correct based on a total
     27   amount of volume of commerce attributable to the defendant of over $300 million:
     28   \\



          PLEA AGREEMENT                               5                  DEF.   INITIALS~


                                                                                                             Exhibit 79
                                                                                                            Page 4951
Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151038 Page 7 of
                                      12
                Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 6 of 11




                         a.      Base Offense Level, U.S.S.G. §2Rl.l(a):                             12
      2                  b.      Volume of Commerce over $300 million, U.S.S.G.
      3                          §2R 1.1 (b)(2)(E):                                               + 10
      4                  c.      Acceptance of Responsibility, U.S.S.G. §3El.l(b):                  -3
      5                  d.      Offense Level Total:                                                19
      6                  e.      Fine: one to five percent of the volume of
      7                          commerce, but not less than $20,000, U.S.S.G.
      8                          §2Rl.l(c)(I) (15 U.S.C. § 1 statutory maximum):            $1,000,000
      9          10.     Pursuant to Fed. R. Crim. P. 1l(c)( l)(B) and subject to the full, truthful, and
     IO   continuing cooperation of the defendant, as defined in Paragraph 14 of this Plea Agreement, the
     11   United States agrees that it will recommend, as the appropriate disposition of this case, that the
     12   Court impose a period of imprisonment based on a motion by the United States as described
     13   within Paragraph 11. The defendant is free to recommend any sentence, but only based on 18
     14   U.S.C. § 3553(a). The parties jointly recommend that the defendant be ordered to pay to the
     15   United States a criminal fine of $25,000 payable in full before the fifteenth (15th) day after the
     16   date of judgment and no order of restitution. The parties agree that there exists no aggravating or
     17   mitigating circumstance of a kind, or to a degree, not adequately taken into consideration by the
     18   U.S. Sentencing Commission in formulating the Sentencing Guidelines justifying a departure
     19   pursuant to U.S.S.G. §5K2.0. The parties agree not to seek any Guidelines adjustment or
     20   departure for any reason that is not set forth in this Plea Agreement.
     21                  (a)     The defendant understands that the Court will order him to pay
     22          a $100 special assessment pursuant to I 8 U.S.C. § 30 l 3(a)(2)(A) in addition to any fine
     23          imposed.
     24                  (b)     In light of the availability of civil causes of action, which potentially
     25          provide for a recovery of a multiple of actual damages, the recommended sentence does
     26          not include a restitution order for the offense charged in the Information.
     27   \\\
     28   \\



          PLEA AGREEMENT                                6                   DEF. INITIALS      ~


                                                                                                              Exhibit 79
                                                                                                             Page 4952
Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151039 Page 8 of
                                      12
                Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 7 of 11




                 11.     Subject to the full, truthful, and continuing cooperation of the defendant, as
      2   defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United
      3   States agrees that it will make a motion, pursuant to U.S.S.G. §5Kl.l, for a downward departur

      4   from the Guidelines offense level set forth in Paragraph 9. When the United States makes such
      5    a motion, the defendant will be bound by the departure recommended by the United States. The
      6    defendant understands that the magnitude of any recommended departure is w ithin the sole

      7    discretion of the United States.

      8          12.     Subject to the full, truthful, and continuing cooperation of the defendant, as
      9   defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United

     10   States will fully advise the Court and the Probation Office of the fact, manner, and extent of the
     11   defendant's cooperation and his commitment to prospective cooperation with the United States'
     12   investigation and prosecutions, all material facts relating to the defendant's involvement in the

     13   charged offense, and all other relevant conduct. To enable the Court to have the benefit of all
     14   relevant sentencing information, the United States may request, and the defendant will not
     15   oppose, that sentencing be postponed until his cooperation is complete.
     16           13.    The United States and the defendant understand that the Court retains complete

     17   discretion to accept or reject the recommended sentence provided for in Paragraph I 0 of this Pie
     18   Agreement. The defendant understands that, as provided in Fed. R Crim. P. 1 l(c)(3)(B), ifthe

     19   Court does not impose the recommended sentence contained in this Agreement, he nevertheless
     20   has no right to withdraw his plea of guilty.

     21                                  DEFENDANT'S COOPERATION
     22           14.    The defendant will cooperate fully and truthfully with the United
     23   States in the prosecution of this case, the current federal investigation of violations of federal

     24   antitrust and related criminal laws involving the production or sale of packaged seafood in the
     25   United States, any federal investigation resulting therefrom, and any litigation or other
     26   proceedings arising or resulting from any such investigation to which the United States is a party
     27   (collectively "Federal Proceeding"). Federal Proceeding includes, but is not limited to, an
     28   investigation, prosecution, litigation, or other proceeding regarding obstruction of, the making of



          PLEA AGREEMENT                                 7                  DEF. INITIALS ~




                                                                                                                Exhibit 79
                                                                                                               Page 4953
Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151040 Page 9 of
                                      12
                Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 8 of 11




          a false statement or declaration in, the commission of perjury or subornation of perjury in, the

      2   commission of contempt in, or conspiracy to commit such offenses in, a Federal Proceeding.

      3   The full, truthful, and continuing cooperation of the defendant will include, but not be limited to:

      4                  (a)     producing all documents, including claimed personal documents, and

      5          other materials, wherever located, not protected under the attorney-client privilege or the

      6          work-product doctrine, in the possession, custody, or control of the defendant, that are

      7          requested by attorneys and agents of the United States in connection with any Federal

      8          Proceeding;

      9                  (b)     making himself available for interviews, not at the expense of the United

     10          States, upon the request of attorneys and agents of the United States in connection with

     11          any Federal Proceeding;

     12                  (c)     responding fully and truthfully to all inquiries of the United

     13          States in connection with any Federal Proceeding, without falsely implicating any person

     14          or intentionally withholding any information, subject to the penalties of making a false

     15          statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18 U.S.C. §

     16           1503, et seq.), or conspiracy to commit such offenses;

     17                  (d)     otherwise voluntarily providing the United States with any

     18          material or information not requested in (a) - (c) ofthis paragraph and not protected

     19           under the attorney-client privilege or work-product doctrine that he may have that is

     20           related to any Federal Proceeding; and

     21                  (e)     when called upon to do so by the United States in connection

     22          with any Federal Proceeding, testifying in grand jury, trial, and other

     23          judicial proceedings fully, truthfully, and under oath, subject to the penalties of perjury

     24           (18 U.S.C. § 1621), making a false statement or declaration in grand jury or court
     25           proceedings (18 U.S.C. § 1623), contempt (18 U.S.C. §§ 401-402), and obstruction of

     26          justice (18 U.S.C. § 1503, et seq.).

     27   \\

     28   \\



          PLEA AGREEMENT                                8                  DEF.   INITIALS~


                                                                                                              Exhibit 79
                                                                                                             Page 4954
Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151041 Page 10
                                     of 12
                Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 9 of 11




                                         GO VERNMENT'S AGREEM ENT
     2           15.     Subject to the full, truthful, and continuing cooperation of the
      3   defendant, as defined in Paragraph 14 of this Plea Agreement, and upon the Court's acceptance
     4    of the guilty plea called for by this Plea Agreement and the imposition of the recommended
     5    sentence, the United States agrees that it will not bring further criminal charges against the
     6    defendant for any act or offense committed before the date of signature of this Plea Agreement
      7   that was undertaken in furtherance of an attempted or completed antitrust conspiracy involving
      8   the production or sale of packaged seafood in the United States (''Relevant Offense,,). The
      9   nonprosecution terms of this paragraph do not apply to (a) any acts of perjury or subornation of
     10   perjury (18 U.S.C. §§ 1621-22), making a false statement or declaration (18 U.S.C. §§ 1001,
     11   1623), obstruction ofjustice (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or

     12   conspiracy to commit such offenses; (b) civil matters of any kind; (c) any violation of the federal
     13   tax or securities laws or conspiracy to commit such offenses; or (d) any crime of violence.
     14                                 REPRESENTATION BY COUNSEL

     15           16.    The defendant has reviewed all legal and factual aspects of this case
     16   with his attorney and is fully satisfied with his attorney's legal representation. The defendant h
     17   thoroughly reviewed this Plea Agreement with his attorney and has received satisfactory
     18   explanations from his attorney concerning each paragraph of this Plea Agreement and
     19   alternatives available to the defendant other than entering into this Plea Agreement. After
     20   conferring with his attorney and considering all available alternatives, the defendant has made a
     21   knowing and voluntary decision to enter into this Plea Agreement.
     22                                          VOLUNTARY PLEA
     23           17.    The defendant's decision to enter into this Plea Agreement and
     24   to tender a plea of guilty is freely and voluntarily made and is not the result of force, threats,
     25   assurances, promises, or representations other than the representations contained in this Plea
     26   Agreement. The United States has made no promises or representations to the defendant as to
     27   whether the Court will accept or reject the recommendations contained within this Plea
     28   Agreement.



          PLEA AGREEMENT                                 9                   DEF. INITIALSM_




                                                                                                                Exhibit 79
                                                                                                               Page 4955
Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151042 Page 11
                                     of 12
               Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 10 of 11




                                      VIOLATION OF PLEA AGREEMENT
     2           18.     The defendant agrees that, should the United States detennine in good
      3   faith, during the period that any Federal Proceeding is pending, that the defendant has failed to
     4    provide full, truthful, and continuing cooperation, as defined in Paragraph 14 of this Plea
      5   Agreement, or has otherwise violated any provision of this Plea Agreement, the United States
     6    will notify counsel for the defendant in writing by personal or overnight delivery, email, or
      7 facsimile transmission and may also notify counsel by telephone of its intention to void any of i
      8   obligations under this Plea Agreement (except its obligations under this paragraph), and the
      9   defendant will be subject to prosecution for any federal crime of which the United States has
     10   knowledge, including, but not limited to, the substantive offenses relating to the investigation
     11   resulting in this Plea Agreement. The defendant may seek Court review of any detennination
     12   made by the United States under this paragraph to void any of its obligations under this Plea
     13   Agreement. The defendant agrees that, in the event that the United States is released from its
     14   obligations under this Plea Agreement and brings criminal charges against the defendant for any
     15   Relevant Offense, the statute of limitations period for such offense will be tolled for the period
     16   between the date of signature of this Plea Agreement and six (6) months after the date the United
     17   States gave notice of its intent to void its obi igations under this Plea Agreement.
     18          19.     The defendant understands and agrees that in any further prosecution
     19   of him resulting from the release of the United States from its obligations under this Plea
     20   Agreement because of the defendant's violation of this Plea Agreement, any documents,
     21   statements, information, testimony, or evidence provided by him, including the stipulated factual
     22   basis in Paragraph 4 of this Agreement, to attorneys or agents of the United States, federal grand
     23   juries, or courts, and any leads derived therefrom, may be used against him. In addition, the
     24   defendant unconditionally waives his right to challenge the use of such evidence in any such
     25   further prosecution, notwithstanding the protections of Fed. R. Evid. 410.
     26   \\
     27   \\
     28   \\



          PLEA AGREEMENT                                10                  DEF. INfTIALS \(     ~


                                                                                                              Exhibit 79
                                                                                                             Page 4956
Case 3:15-md-02670-JLS-MDD Document 2015-6 Filed 09/19/19 PageID.151043 Page 12
                                     of 12
                Case 3:16-cr-00535-EMC Document 14 Filed 03/15/17 Page 11of11




                                           ENTIRETY OF AGREEMEi'VT
      2          20.       This Plea Agreement constitutes the entire agreement between the United States
      3   and the defendant concerning the disposition of the criminal charge in this case. This Plea
      4   Agreement cannot be modified except in writing, signed by the United States and the defendant.
      5          21.       The undersigned attorneys for the United States have been authorized
      6   by the Attorney General of the United States to enter this Plea Agreement on behalf of the
      7   United States.
      8          22.       A facsimile or PDF signature will be deemed an original signature for the purpose
      9   of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of
     10   executing this Plea Agreement.
     11
     12

     13   DATED:                                        Respectfully submitted,

     14
     15   BY:                                               BY:
                Kenneth Worsham
     16         Defendant                                         Tai S Milder
                                                                   Leslie A Wulff
     17                                                           Ann Cho Lucas
                                                                  Trial Attorneys
     18                                                           U.S. Department of Justice
     19   BY:                                                     Antitrust Division
                Jeffrey H. Rutherford
     20         Daniel L. Zelenko
                Crowell & Moring LLP
     21
                Counsel for Kenneth Worsham
     22
     23
     24
     25
     26
     27
     28



          PLEA AGREEMENT                               ll                  DEF.   INITIALS~

                                                                                                          Exhibit 79
                                                                                                         Page 4957
